
	

115 S1401 IS: Get the Lead Out of Schools Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1401
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Ms. Duckworth (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to address lead contamination in school drinking water.
	
	
		1.Short title
 This Act may be cited as the Get the Lead Out of Schools Act.
 2.School testing and notification; grant programSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by adding at the end the following:
			
 (e)Testing and notification requirements for public water systems that serve schoolsNot later than 1 year after the date of enactment of this subsection, the Administrator shall promulgate a national primary drinking water regulation for school drinking water that—
 (1)establishes a lead action level that is not less than the lead action level established by the Administrator under section 1412(b);
 (2)requires each public water system to sample for lead in the drinking water at such schools as the Administrator determines to have a risk of lead in the drinking water at a level that meets or exceeds the lead action level established under paragraph (1); and
 (3)in the case of results of sampling under paragraph (2) that indicate that the drinking water of a school contains lead that meets or exceeds the lead action level established under paragraph (1), requires the public water system that serves the school to notify the local educational agency that has jurisdiction over the school, the relevant local health agencies, the municipality, and the State as soon as practicable, but not later than 5 business days after the date on which the public water system receives the sampling results.
					(f)School lead testing and remediation grant program
 (1)Definition of eligible entityIn this subsection, the term eligible entity means— (A)a local educational agency (as defined in subsection (d)(1)); or
 (B)a State agency that administers a statewide program to test for, or remediate, lead contamination in drinking water.
 (2)Grants authorizedNot later than 1 year after the date of enactment of this subsection, the Administrator shall establish a grant program to make grants available to eligible entities to test for, and remediate, lead contamination in school drinking water.
					(3)Use of funds
 (A)In generalAn eligible entity that receives a grant under this subsection may use grant funds— (i)to recover the costs incurred by the eligible entity for testing for lead contamination in school drinking water conducted by an entity approved by the Administrator or the State to conduct the testing; or
 (ii)to replace lead pipes, pipe fittings, plumbing fittings, and fixtures of any school with drinking water that contains a level of lead that meets or exceeds the action level established by the Administrator under subsection (e)(1) with lead free (as defined in section 1417) pipes, pipe fittings, plumbing fittings, and fixtures.
 (B)LimitationNot more than 5 percent of grant funds accepted under this subsection shall be used to pay the administrative costs of testing for, or remediation of, lead contamination.
 (4)Guidance; public availabilityAs a condition of receiving a grant under this subsection, an eligible entity shall— (A)expend grant funds in accordance with—
 (i)the guidance of the Environmental Protection Agency entitled 3Ts for Reducing Lead in Drinking Water in Schools: Revised Technical Guidance and dated October 2006 (or any successor guidance); or (ii)applicable State regulations or guidance regarding the reduction of lead in drinking water in schools that is not less stringent than the guidance referred to in clause (i), as determined by the Administrator;
 (B)make publicly available, including, to the maximum extent practicable, on the Internet website of the eligible entity, a copy of the results of any testing for lead contamination in school drinking water that is carried out with funds under this subsection; and
 (C)notify parent, teacher, and employee organizations of the availability of the results described in subparagraph (B)..
		
